Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2017

                                     No. 04-16-00024-CR

                                    Hector RODRIGUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8869
                         Honorable Melisa Skinner, Judge Presiding


                                        ORDER

      Appellee’s motion for extension of time to file their brief is granted.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court